DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status
2.  The amendment, filed 08/31/20, has been entered. Claims 1-2, 5-8, 13-15, 25, 35, and 46 are pending and under consideration. Claims 3-4, 9-12, 16-24, 26-34, 36-45, and 47 are cancelled. Claims 1-2, 5-8, 13-15, 25, 35, and 46 are amended.

Election/Restriction
3.  Restriction to one of the following inventions is required under 35 U.S.C. 121:

Invention I: 	Claims 1-2, 5-8 and 13, drawn to an antibody-drug conjugate, classified in A61K47/6851;
Invention II: 	Claim 14, drawn to a method of treating a cancer, classified in A61P35/00;
Invention III*: 	Claims 15 and 25, drawn to a linker and a linker cytotoxin conjugate, classified in A61K47/6817;
Invention IV*: 	Claim 35, drawn to three different linkers, classified in A61K47/545;
Invention V*: 	Claim 46, drawn to tubulysin compounds, classified in C07D413/00.
*see additional species election requirements, if one of these inventions is elected.

Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, cancer can be treated with materially different products including, for example, hormone therapy, chemotherapy, targeted radiation, and/or surgery and transplants.
Inventions (III, IV and V) and II are directed to an unrelated product(s) and a process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process; see MPEP § 802.01 and 806.06.  In the instant case, only the antibody-drug conjugate of invention I is claimed as used in the methods of invention II. 
Inventions I, III, IV, and V are each unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions appear to be unrelated distinct products each having different structural requirements.

5.  Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and
The inventions have acquired a separate status in the art in view of their different classification and/or due to their recognized divergent subject matter;
The inventions require a different field of search (e.g., searching different groups/subgroups or electronic resources, or employing different search strategies or search queries).
The inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, (a) and/or (b).

6.  Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

7.  The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

8.  Should applicant traverse on the ground that the inventions are not patentably 

9. Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

10. The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined.  In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

*Species Election
11.  This application also contains claims directed to the following patentably distinct species for Inventions III, IV and V above. Therefore, if Applicant elects invention III, IV or V, Applicant must also elect a species. For example:

If invention III is elected, then Applicant must elect one of:
Conjugate A with linker AA; or
Conjugate B with linker BB; or
Conjugate C with linker CC.

invention IV is elected, the Applicant must elect one of:
	Linker AAA; or 
	Linker BBB; or
	Linker CCC.

If invention V is elected, then Applicant must elect one of:
	Formula T3; or
	Formula T4.

12.  The species are independent or distinct because each linker and/or conjugate or formula has distinct structural requirements and these individual species are not described or claimed as obvious variants of each other based on the current record.

13.  Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 15, 25, 35, and 46 are generic.

14. There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The inventions require a different field of search (e.g., searching different groups/subgroups or electronic resources, or employing different search strategies or search queries based on different structural requirements).
15.  Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

16.  The election of a species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species. Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species. Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to 


Conclusion
17. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Mon-Fri 7-4. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B. Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

18. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

	/MARY MAILLE LYONS/           Examiner, Art Unit 1645                                                                                                                                                                                             

November 8, 2021